Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the pattern of deformation lines as formed on the individual disc-shaped elements is identical in claim 9 (it is unclear because deformation directions on each the left and right discs are different, but they are not identical if see them side by side. For an example, a left hand and a right hand are mirror image, but they are not identical). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: the amended specification (12/23/2021) recites “Fig. 2a shows one side of a cutting disc according to an embodiment of the invention. Figs. 2c and 2d show the other side of the
cutting disc of Fig. 2a according to respective embodiments of the invention” is erred (it is possible new matter if this issue is not  corrected). Looking at both Figures 2a and 2d are identical discs, they appear presenting the same disc and Figure 2c appears presenting other side of the disc.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-13, 15-16, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a monolithic material, and wherein the cutting edge of the cutting disc is provided by a connection between the disc-shaped elements” (emphasis added) in unclear. Applicant’s specification, page 9 recites “the two disc-shaped elements are welded or glued together. In particular, the disc-shaped elements may be welded together by means of point welding, line welding, friction welding, soldering, or glued together using a gluing paste”. Therefore, an additional material (gluing paste or a soldering agent…) is part of the connection of the disc-shaped elements for holding each disc together. Since the additional material on the disc-shaped elements, it is unclear how the language “a monolithic material” of this term should be interpreted. Claim 20 has the same issue.
Claim 1 recites the term of “the one or more deformation lines have a radial distance from the center of the cutting disc that increases along at least a part of a length of deformation line” (emphasis added) is unclear. Figures 2c-d show a center or centre 20, but the deformation lines are not from the centre or center; they are from a circumferential limit 32. Thus, it is unclear how the language “the center of the cutting disc” of this term should be interpreted. Claims 19-20 have the same issue.
Claim 6, line 2, the language “assume” used in the claim is unclear whether the lens shaped geometry is positively claimed or not. (Please note that it is discussed in the remark, but it is not amended in the claim).
The language “offset” in claim 8 is unclear whether it is referring between the discs or deformation lines of the same disc or adjacent deformation lines of the discs.
Claim 9, “wherein the pattern of deformation lines as formed on the individual disc-shaped elements is identical” has two issues. First, the  “pattern of deformation lines” lacks of antecedent basis in the claim. Second, amended Figures 2c and 2d show two different patterns of deformation lines (see counter clockwise  curved directions and clockwise directions). Therefore, it is unclear how this “identical” should be interpreted. Claim 20 has the same issue.
Claim 20, the last paragraph “the pattern of deformation lines” lacks antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this pattern or refers new pattern of deformation lines.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 15, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujio (art of record, JPH02311260A and Translation).
Regarding claim 1, as best understood, Fujio shows a rotary cutting disc (see a first embodiment in figures 1-2) comprising:
two coaxial mutually opposed disc-shaped elements (2, 2, Figures 1-2) each having a circumferential edge, wherein the circumferential edges of the disc-shaped elements (Figure 1) are joined together (by means of viscoelastic resin 3, Figure 2) forming a cutting edge (5, Figure 1) of the cutting disc, wherein the disc-shaped elements (see a pair of steel plates 2, 2 are steel plates, Page 2 of the Translation, the first paragraph) are made of a monolithic material (steel material), and wherein the cutting edge of the cutting disc is provided by a connection (a diamond power 5, Figure 2) between the disc-shaped elements;
wherein each of the disc-shaped elements (2, 2, Figure 2) comprises one or more at least partly curved elongated deformation lines (a large number of wave grooves for cooling are formed in a spiral shape on both surfaces 2a and 2a as see in Figure 2 and Patent Translation, Para. 1, lines 53-54), wherein the one or more deformation lines have a radial distance from a portion approximate to the center  of the cutting disc (a multiple of spiral lines or grooves 2a are from a portion approximate to the center as seen in Figure 1 and  a cross section of grooves 2a in Figure 2) that increases along at least a part of the length of the deformation line (see the Patent, Para. 1, lines 53-54 of Translation recites “a spiral shape on both surfaces 2a and 2a” and Figure 1).
Regarding claim 7, Fujio shows that the one or more deformation lines formed on one of the disc-shaped elements and the one or more deformation lines formed on the other one of the disc-shaped elements are arranged in an overlaying configuration, such that the one or more deformation lines formed on one of the disc-shaped elements and the one or more deformation lines formed on the other one of the disc-shaped elements are mirror images of each other (Figure 2 shows a mirror image of discs 2, the grooves 2a are formed on both surfaces of the discs 2 and in an overplaying configuration. See Applicant’s page 8 for “an overlaying configuration”).
Regarding claim 8, as best understood, Fujio shows that a pattern of the one of more deformation lines on one of the disc-shaped elements and a pattern of the one or more deformation lines on the other one of the disc-shaped elements are mirror images of one another (see the discussion in claim 7 above) and offset with respect to each other (adjacent grooves) by a predefined angle (see Figure 1, the top grooves 2a are offset to the bottom grooves 2a by a predefined angle 0 degree because both discs appears to be parallel).
Regarding claim 9, as best understood, Fujio shows that a pattern of deformation lines as formed on the individual disc-shaped elements is identical (see Figures 1-2).
Regarding claim 10, Fujio shows that the one or more deformation lines are formed on an outer surface of the disc-shaped element not facing the opposed disc-shaped element (Figures 1-2).
Regarding claim 11, Fujio shows that said radial distance of the one or more deformation lines increases monotonically along the length of its deformation line (Figure 1).
Regarding claims 15 and 21, Fujio shows that each of the disc-shaped elements comprise at least 4 or between 6-20 deformation lines (Figure 1, there are 15 grooves).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Hofmann et al (US 2003/0136242) hereinafter Hofmann.
Regarding claim 6, as best understood, Fujio shows all of the limitations as stated in claim 1 above including the disc- shaped elements are configured such that the disc-shaped elements are a lensPage 2 of 7Appl. No. 16/620,980-Reply to Office Action of June 28, 2021shaped geometry (Figures 1, both discs 2 appear to be identical shapes), however, Fujio fails to show the distance between the disc-shaped elements that increases at least in part along the radial direction from a portion approximate to the cutting edge towards  the portion approximate to the center of the cutting disc.
Hofmann shows a rotary cutting disc (Figure 7) that two coaxial opposite disc-shaped elements (two coaxial saw blades 11, 11’, Figure 7), wherein the distance between the disc-shaped elements that increases at least in part along the radial direction from a portion approximate to the cutting edge towards a portion approximate to the center of the cutting disc (Figure 7) for obtaining  an elastic preload against the disc-shaped elements (Paras. 7 and 39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rotary cutting disc of Fujio to have the distance between the disc-shaped elements that increases at least in part along the radial direction from a portion approximate to the cutting edge towards a portion  approximate to the center of the cutting disc, as taught by Hofmann, since this is known for the same purpose of creating a cavity for receiving a material between two opposite disc-shaped elements and for obtaining  an elastic preload against the disc-shaped elements (Paras. 7 and 39 of Hofmann).
Regarding claim 16, the modified device of Fujio shows that the deformation lines, when expressed in polar coordinates, cover an angular between 10 and 7200 along their length (after modification, the two opposite disc elements are concave and the grooves are positioned on the concave shaped disc elements, thus the curve of grooves are on three directions X, Y, Z, the deformation line is at least 10), wherein the value of the angle coordinates increases or decreases monotonically along the length of the deformation line.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angular of the deformation line of any reasonable range including the claimed range (10 and 7200), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, structural material, the elastic preload of the cutting disc requirements to be manufactured.
Regarding claim 18, the modified device of Fujio shows all of the limitations as state in claim 16 above except that the angular range between 100 and 900.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the deformation lines cover any reasonable range, that expressed in a polar coordinate, including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on structures of the cutting disc, grooves, and the elastic preload of the cutting disc requirements to be manufactured.
Regarding claim 19, the modified cutting disc of Fujio shows the cutting rotary cutting disc (see all of the limitations as stated in claim 1 above) comprising: the two coaxial mutually opposed disc-shaped elements each having the circumferential edge, wherein circumferential edges of the disc-shaped elements are joined together forming the cutting edge of the cutting disc (see claim 1 above); Page 4 of 7Appl. No. 16/620,980
Reply to Office Action of June 28, 2021 wherein the each of the disc-shaped elements comprises one or more at least partly curved elongated deformation lines (grooves 2a, Figures 1-2 of Fujio), wherein the one or more deformation lines have a radial distance from a portion approximate to the center of the cutting disc that increases along at least a part of the length of the deformation line (see discussion in claims 1 and 6 above), wherein the deformation lines, when expressed in polar coordinates, cover an angular range between 10° and 90° along their length (see discussion in claim 18 above),
wherein the disc-shaped elements are separated by a separating element (3, Figure 2 of Fujio), and wherein one or both of the separating element and the disc-shaped elements are configured such that the disc-shaped elements have a lens-shaped geometry (Figure 1 of Fujio), wherein the distance between the disc-shaped elements increases at least in part along the radial direction from a portion approximate to the cutting edge towards a portion approximate to the center of the cutting disc (see the modification in claim 6 above).
Regarding claim 20, the modified device of Fujio shows the cutting rotary cutting disc (see all of the limitations as stated in claim 1 above) comprising: the two coaxial mutually opposed disc-shaped elements each having the circumferential edge, wherein the disc-shaped elements are made of a monolithic material, and wherein the cutting edge of the cutting disc is provided by a connection between the disc-shaped elements (see the discussion in claim 1 above);
wherein circumferential edges of the disc-shaped elements are joined together forming the cutting edge of the cutting disc (see claim 1 above); Page 4 of 7Appl. No. 16/620,980
Reply to Office Action of June 28, 2021 wherein the each of the disc-shaped elements comprises one or more at least partly curved elongated deformation lines (grooves 2a, Figures 1-2 of Fujio), wherein the one or more deformation lines have a radial distance from a portion approximate to the center of the cutting disc that increases along at least a part of the length of the deformation line (Figure 1 of Fujio), 
wherein the pattern of deformation lines as formed on the individual disc-shaped elements is identical (see the discussion in claim 9 above and Figures 1-2 of Fujio), and 
wherein said radial distance of the one or more deformation lines increases monotonically along the length of the deformation line (see the discussion in claim 11 above and Figure 1 of Fujio).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio.
Regarding claims 12-13, Fujio shows all of the limitations as stated in claim 1 above except including the deformation lines extend with the cutting edge and the innermost edge (Figure 1), but it is not clear that the deformation lines extend within a distance from said innermost edge that is less than 15% of the diameter of the respective disc-shaped element and the second end of the deformation lines is located within a distance from said cutting edge that less than 15% of the diameter of the respective disc-shaped element.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the deformation lines from the cutting edge less 15% the diameter of the respective disc-shaped element and the innermost edge less 15% the diameter of the respective disc-shaped element would have been a mere design consideration based on characteristics of sizes, shapes, and reinforcement structures of a cutting disc. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the sizes, shapes, and reinforcement structures of a cutting disc (if the cutting disc needs a large amount of air to cool the body, the deformation can be formed longer and the disc body may be weakened, otherwise, the deformation lines can be formed a proper length).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive for the following reasons:
The amended drawings are erred. See the drawing objections above.
With regarding “monolithic material”, it is acknowledged, but it is not persuasive because there is an additional material between the discs, therefore, it cannot be “monolithic material”, examiner, as best understood, interprets “monolithic material” as above.
With regards to angle 10-7200 in the polar coordinate, see the modification above. Since the first and second sides of the cutting blade are curved, there is an angle in the polar coordinate. With regards to angular  “10-7200” or “100-900”, the claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp since Applicant has not shown that the angle is important and criticality.  These are known discovering the optimum or workable ranges depending on structures of the cutting disc, grooves, and the elastic preload of the cutting disc requirements to be manufactured.
Regarding claim 19, see the discussion in claim 19 above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Fujio already teaches grooves or deformation lines and Hofmann teaches two curved disc-shaped elements for obtaining an elastic preload of the cutting disc. Thus, the modified device shows the claimed invention of claim 19.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/21/2022